Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 27, the claim limitation “means for receiving, via a first control resource set of a plurality of control resource sets monitored by the UE, a first downlink grant that schedules a downlink data transmission to the UE” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving, via a first control resource set of a plurality of control resource sets monitored by the UE, a first downlink grant that schedules a downlink data transmission to the UE” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the receiver 710 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 27, the claim limitation “means for receiving the downlink data transmission from a first transmission reception point of a plurality of transmission reception points” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving the downlink data transmission from a first transmission reception point of a plurality of transmission reception points” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the receiver 710 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 27, the claim limitation “means for receiving” corresponding to the receiver 710 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 27, the claim limitation “means for transmitting feedback information for the downlink data transmission to the first transmission reception point based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being received via the first control resource set” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “transmitting feedback information for the downlink data transmission to the first transmission reception point based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being received via the first control resource set” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmitter 735 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 27, the claim limitation “means for transmitting” corresponding to the transmitter 735 disclosed in figure 7 and par. 110 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 28, the claim limitation “means for transmitting, via a first control resource set of a plurality of control resource sets associated with the plurality of transmission reception points for coordinating communication with a user equipment (UE), a first downlink grant that schedules a downlink data transmission to the UE” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “transmitting, via a first control resource set of a plurality of control resource sets associated with the plurality of transmission reception points for coordinating communication with a user equipment (UE), a first downlink grant that schedules a downlink data transmission to the UE” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the downlink component 810 disclosed in figure 8 and in par. 110, 184 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 28, the claim limitation “means for transmitting” corresponding to the downlink component 810 disclosed in figure 8 and in par. 110, 184 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 
For claim 28, the claim limitation “means for receiving feedback information for the downlink data transmission from the UE based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being transmitted via the first control resource set” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving feedback information for the downlink data transmission from the UE based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being transmitted via the first control resource set” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the feedback component 820 disclosed in figure 8 and in par. 110, 169, 187 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 28, the claim limitation “means for receiving” corresponding to the feedback component 820 disclosed in figure 8 and in par. 110, 169, 187 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation. 

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 27, 28 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
Claims 1, 2, 4-22, 24-30 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 25, 27, 29, R1-1716494 (“Remaining details on multi-TRP transmission”, NOKIA) teaches a method for wireless communications at a user equipment (UE), comprising:
receiving, via a first control resource set of a plurality of control resource sets monitored by the UE, a first downlink grant that schedules a first downlink data transmission from a first transmission reception point of a plurality of transmission reception points to the UE (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH) and first DCI indicating first feedback information from the UE to the first transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH); 
receiving, via a second control resource set of the plurality of control resource sets monitored by the UE, a second downlink grant that schedules a second downlink data transmission from a second transmission reception point of the plurality of transmission reception points to the UE (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH) and second DCI indicating second feedback information from the UE to the second transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH);
receiving the first downlink data transmission from the first transmission reception point of the plurality of transmission reception points (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH (downlink data transmission)); and 
receiving the second downlink data transmission from the second transmission reception point of the plurality of transmission reception points (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH (downlink data transmission));
transmitting the first feedback information for the first downlink data transmission to the first transmission reception point based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being received via the first control resource set (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH);

and transmitting the second feedback information for the second downlink data transmission to the second transmission reception point based at least in part on the second transmission reception point being associated with the second control resource set or the second downlink grant being received via the second control resource set (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH).
PARK et al. (US 20190230685) teaches a first downlink assignment index (DAI) indicating a first number of feedback messages to be multiplexed in first feedback information from the UE to the first transmission (par. 155, DL assignment refers to DCI indicating scheduling of a PDSCH; par. 165, PRB index of a PDSCH region indicated by the DL assignment; par. 413, the DAI value of the latest PDSCH detected by the UE up to the point in time for the polling operation indicated by the base station is the last DAI; par. 424, 426, “…if the last DAI is indicated by the polling DCI…”; par. 435, the number of HARQ-ACKs to be subjected to polling (or the number of PDSCHs to be subjected to HARQ-ACK), N, may be set to a multiple of L, the maximum DAI value (or the number of values that the DAI may have; par. 450, “…the DAI (last DAI) and then instructed a polling operation (hereinafter referred to as first polling) for the 7 PDSCHs…the DAI (last DAI), and then instructs a polling operation (hereinafter, second polling) for the 4 PDSCHs”); and a second downlink assignment index (DAI) indicating a second number of feedback messages to be multiplexed in second feedback information from the UE to the second transmission (par. 155, DL assignment refers to DCI indicating scheduling of a PDSCH; par. 165, PRB index of a PDSCH region indicated by the DL assignment; par. 413, the DAI value of the latest PDSCH detected by the UE up to the point in time for the polling operation indicated by the base station is the last DAI; par. 435, the number of HARQ-ACKs to be subjected to polling (or the number of PDSCHs to be subjected to HARQ-ACK), N, may be set to a multiple of L, the maximum DAI value (or the number of values that the DAI may have; par. 450, “…the DAI and then instructed a polling operation (hereinafter referred to as first polling) for the 7 PDSCHs…the DAI, and then instructs a polling operation (hereinafter, second polling) for the 4 PDSCHs”);
SCHOBER et al. (US 20210153185) teaches wherein the first control resource set associated with a first control resource set identifier (par. 130, CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2));
However, the prior art of record fails to teach or make obvious “transmitting the first feedback information for the first downlink data transmission to the first transmission reception point based at least in part on the first control resource set identifier, the first control resource set identifier being associated with the first transmission reception point, or the first control resource set in which the first downlink grant is received, or a combination thereof” in the claim as a whole. Therefore, claims 1, 25, 27, 29 are allowed.

Regarding claims 24, 26, 28, 30, R1-1716494 (“Remaining details on multi-TRP transmission”, NOKIA) teaches a method for wireless communications at a first transmission reception point of a plurality of transmission reception points, comprising: transmitting, via a first control resource set of a plurality of control resource sets associated with the plurality of transmission reception points for coordinating communication with a user equipment (UE), a first downlink grant that schedules a first downlink data transmission to the UE (page 4, UE monitors the NR-PDCCH within the configured CORESETs; in the case of multiple transmission in which each TRP transmits a separate NR-PDCCH scheduling (downlink data grant) a respective NR-PDSCH) and first feedback information from the UE to the first transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH), wherein the first DCI is different from a second DCI transmitted from a second transmission reception point to the UE indicating second feedback information from the UE to the second transmission reception point (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH); and receiving the first feedback information for the first downlink data transmission from the UE based at least in part on the first transmission reception point being associated with the first control resource set or the first downlink grant being transmitted via the first control resource set (page 4, “Alternative 1”: the ACK/NACK for each codeword is mapped to a separate PUCCH and sent to the TRP scheduling the corresponding PDSCH).
PARK et al. (US 20190230685) teaches a first downlink assignment index (DAI) indicating a first number of feedback messages to be multiplexed in first feedback information from the UE to the first transmission, wherein the first DAI is different from a second DAI transmitted from a second transmission to the UE indicating a second number of feedback messages to be multiplexed in second feedback information from the UE to the second transmission (par. 155, DL assignment refers to DCI indicating scheduling of a PDSCH; par. 165, PRB index of a PDSCH region indicated by the DL assignment; par. 413, the DAI value of the latest PDSCH detected by the UE up to the point in time for the polling operation indicated by the base station is the last DAI; par. 435, the number of HARQ-ACKs to be subjected to polling (or the number of PDSCHs to be subjected to HARQ-ACK), N, may be set to a multiple of L, the maximum DAI value (or the number of values that the DAI may have; par. 450, “…the DAI and then instructed a polling operation (hereinafter referred to as first polling) for the 7 PDSCHs…the DAI, and then instructs a polling operation (hereinafter, second polling) for the 4 PDSCHs”);
SCHOBER et al. (US 20210153185) teaches wherein the first control resource set associated with a first control resource set identifier (par. 130, CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2));

However, the prior art of record fails to teach or make obvious “receiving the first feedback information for the first downlink data transmission from the UE based at least in part on the first control resource set identifier, the first control resource set identifier being associated with the first transmission reception point, or the first control resource set in which the first downlink grant is received, or a combination thereof” in the claim as a whole. Therefore, claims 24, 26, 28, 30 are allowed.

Claims 2, 4-22 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHENG (US 20190379506) teaches mapping TRP to CORESET IDs (par. 51);
the UE may communicate with a plurality of TRPs based on the TRP information, where the TRP information may identify a correspondence between the plurality of TRPs and a plurality of DL RS resources. In some implementations, the TRP information may include at least one of the following items: a plurality of TRP IDs, a plurality of CORESET IDs, or a TRP mapping table including a plurality of TRP indices and a plurality of DL RS resource indices (par. 150, 151). The provisional app. 62682332 filed on 06/08/2018 does not provide the support for par. 150, 151.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/30/2022